          Case 1:19-cv-00106-ABJ Document 25 Filed 07/08/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JONATHAN DAVEY,                     )
                                    )
                                    )
                        Plaintiff   )                Civil Action No. 19-0106 (ABJ)
                                    )
      v.                            )
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
FEDERAL BUREAU                      )
OF INVESTIGATION,                   )
                                    )
                        Defendant.  )
____________________________________)

                             DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s June 2, 2020, Minute Order, Defendant Federal Bureau of

Investigation (“FBI”) respectfully submits this status report in this Freedom of Information Act

(“FOIA”) case.

       The FBI has advised that its Record/Information Dissemination Section (“RIDS”)

resumed full staffing on June 8, 2020, and that from that date it began increasing its FOIA

processing with a goal of reviewing 300 pages by the end of June 2020 for requests that are in

litigation. The FBI has further advised that RIDS reviewed 303 pages and released 184 pages for

this case in June.

       The FBI has advised that RIDS anticipates returning to its standard monthly processing

rate of 500 pages per month during July, subject to any issues that may arise due to COVID-19.
         Case 1:19-cv-00106-ABJ Document 25 Filed 07/08/20 Page 2 of 2




Date: July 8, 2020
                                    Respectfully submitted,

                                    MICHAEL R. SHERWIN
                                    Acting United States Attorney

                                    DANIEL F. VAN HORN, D.C. Bar # 924092
                                    Chief, Civil Division

                                    By: /s/ Marsha W. Yee
                                    MARSHA W. YEE
                                    Assistant United States Attorney
                                    Civil Division
                                    United States Attorney’s Office
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    Telephone: (202) 252-2539
                                    Email: Marsha.Yee@usdoj.gov

                                    Counsel for Defendant




                                       2
